Citation Nr: 9934330	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-25 852	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran, his wife and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter was initially before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
August 1993, by the Newark, New Jersey Regional Office (RO), 
which denied a rating in excess of 30 percent for the 
service-connected PTSD.  In December 1996, the Board remanded 
the case to the RO for further development.  

The Board issued a decision in this appeal on October 8, 
1997.  Subsequent to that decision, the Board was informed by 
the RO in Wilmington, Delaware that it had received a 
statement from the veteran in August 1996, requesting a 
hearing before a Member of the Board and stating that he was 
represented by an attorney.  It was also learned that the 
veteran had executed a Power of Attorney (POA) in August 
1997, designating the New Jersey Department of Military and 
Veterans Affairs as his new representative.  It does not 
appear that pertinent documents had been associated with the 
claims file considered by the Board at the time of its 
October 1997 decision.  

Unaware that the veteran had filed a Notice of Appeal (NOA) 
with the United States Court of Appeals for Veterans Claims 
(Court) on January 29, 1998, the Board, in a decision dated 
February 26, 1998, advised the veteran that it was vacating 
the October 1997 decision and referring his claim for de novo 
consideration by another Member of the Board in order to 
accord him due process of law and to adjudicate the claim on 
the basis of all pertinent evidence.  Accordingly, On March 
5, 1998, another Member of the Board undertook to remand the 
case to the RO in order to schedule the veteran for hearing, 
as requested.  

As the veteran had filed an NOA with the Court, jurisdiction 
over the veteran's appeal rested solely with the Court.  
Therefore, the Board had no jurisdiction to issue the 
decision of February 26, 1998 or the remand action of March 
5, 1998, and they are nullities.  Consequently, by a decision 
of April 2, 1998, the Board vacated both the February and 
March 1998 decisions, recognized the veteran's new 
representative, Lewis C. Fichera, Attorney, and referred the 
claim to the Court for disposition.  

By an Order dated April 8, 1998, the Court granted an April 
7, 1998 Unopposed Motion to Remand this appeal to the Board.  
In a May 8, 1998 decision, action was undertaken to vacate 
the October 1997 Board decision and refer the case for de 
novo consideration by another Member of the Board.  

On May 13, 1998, the Board once again remanded the case to 
the RO in order to schedule the veteran for a personal 
hearing before a Member of the Board at the RO.  On June 29, 
1999, the veteran appeared and offered testimony at a hearing 
before the undersigned Member of the Board, sitting at the 
RO.  A transcript of the hearing is of record.   


REMAND

At his personal hearing in June 1999, the veteran indicated 
that he was awarded Social Security Disability benefits in 
April 1996, effective November 1, 1991, based primarily on 
his PTSD.  He also testified that he had received treatment 
at VA expense from a Dr. Jensen and Leroy Anderson.  
Treatment at the VA Medical Center, Philadelphia and the VA 
facility in Millsboro was also reported by the veteran at the 
hearing.  He testified further, that he had received 
vocational rehabilitation from the VA. 

The Board finds that the RO should obtain all the VA records 
not currently in the claims file that the veteran mentioned 
at his hearing and any other VA records that are not in the 
claims file.  VA records are constructively deemed to be 
before the Board; therefore, these records should be obtained 
prior to appellate review.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Board also finds that the RO should request the veteran's 
records from the private medical sources he named at his 
hearing in June 1999.

The Board notes that the veteran also reported that he was 
enrolled in a VA vocational rehabilitation program, and that 
he had to discontinue his participation due to his PTSD 
symptomatology.  However, the claims file does not currently 
contain any VA vocational rehabilitation records, and it does 
not appear that an effort has been made to obtain them.  As 
there is a possibility that there are records from a VA 
vocational rehabilitation office that may be favorable to the 
veteran's claim, a remand is required for an attempt to 
obtain these records.  Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  

The veteran has also reported being awarded disability 
benefits from the Social Security Administration.  The Court 
has instructed that where there is actual notice to VA that 
the veteran is receiving disability benefits from the Social 
Security Administration (SSA), VA has a duty to acquire a 
copy of the decision granting social security disability 
benefits and the supporting medical documents relied upon.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board finds an additional VA examination is necessary 
prior to adjudication of the veteran's claim.  Evaluation of 
the veteran's PTSD under both the new and old criteria is not 
possible without such findings.  Under these circumstances, 
further examination is warranted.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998), the Board finds that further development 
is in order prior to appellate disposition of this case.  
Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
file with the claims file.  

2.  The RO should take the appropriate 
steps to obtain any and all VA or private 
treatment records referable to the 
veteran's treatment for PTSD, which are 
not currently in the claims file 
including any Vet Center records.  See 
above and see the June 1999 hearing 
transcript.

3.  The RO should contact the Social 
Security Administration and obtain the 
records, including medical records, 
relied upon in awarding the veteran 
Social Security Disability benefits.  

4.  The RO should provide the veteran 
with the provisions of  38 C.F.R. 
§ 3.655(1998) and then it should schedule 
the veteran for a VA psychiatric 
examination to determine the current 
extent of his service connected PTSD.  
The RO should provide to the examiner a 
copy of the old and new rating criteria 
of Diagnostic Code 9411 pertaining to the 
veteran's psychiatric disorder.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted. The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should report his/her 
findings regarding the veteran's service 
connected PTSD first under the old 
criteria and then separately under the 
new criteria.  

5.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for PTSD, with consideration of all the 
evidence of record.  Both the old and 
amended regulations pertaining to PTSD 
should be considered pursuant to Karnas 
v. Derwinski, 1 Vet. App. 308, 313 
(1991).  If the determination is 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



